DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive. Applicant’s first argument is as follows:
“…it is noted that Mahatme fails to disclose "capturing logic values from the plurality of delay elements in a corresponding plurality of capture flops to provide a digitized representation of a delay value during a sampling period." In section 16, page 4 of the Office Action, Song is cited as teaching "capturing logic values from the plurality of delay elements in a corresponding plurality of capture flops (320) to provide a digitized representation of a delay value during a sampling period (from START to STOP)." Applicant respectfully submits that Song does not teach or suggest "capturing logic values from the plurality of delay elements in a corresponding plurality of capture flops to provide a digitized representation of a delay value during a sampling period" as in claim 1. (Emphasis added). Rather, Song shows a single logic value from a first group of delay elements 110-2... 110-m is captured by a single capture flop 120-m, and another single logic value from a second group of delay elements 11 0-m+1 . ..11 0-N is captured by a second single capture flop 120-N. (Song, FIG. 2). There are no plurality of capture flops that correspond to and capture the logic values from the plurality of delay elements in Song. Mahatme does not cure the deficiencies of Song. In Mahatme, the output of oscillators 206...230, each including a delay chain as noted in section 6 on page 2 of the Office Action, is provided to a corresponding counter 208...234, not a corresponding capture flop. (Mahatme, FIG. 2). Claim 1 is distinguishable from the cited references, alone and in combination, for at least these reasons.
Claims 9 and 16 are therefore believed to be distinguishable from the cited references, alone and in combination, for at least the same reasons as claim 1 provided hereinabove. 
Claims 1, 9, and 16 are thus believed to be distinguishable from the cited refences. 
Claims 2-8, 10-15, and 17-20 depend from respective claims 1, 9, and 16 and include additional features that further distinguish them from the cited references. Removal of the rejection of claims 1-20 is respectfully requested.”

Song teaches in [0035] that “the outputs of the delay elements 310 of the gated ring oscillator 300 are sampled by sampling flip-flops 320”.  A single delay element is well-known in the art to be implemented by an equivalent plurality of delay elements in series.  For example, Jeong et al (US 6,144,242) teaches in Figures 4C and 4D using a plurality of delay elements in series (442) to enable a multiplexer to select a desired delay value from a range of delay values.
Therefore, Song teaches capturing logic values (D[1]-D[N], Figure 3) from the plurality of delay elements (first delay element: 310-1, second delay element: 310-2…310-m, third delay element: 310-m+1…310-N) in a corresponding plurality of capture flops (320) to provide a digitized representation of a delay value during a sampling period ([0032]-[0035]).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/25/2021 and 9/24/2021 was filed after the mailing date of the Non-Final Rejection on 6/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-10, 12-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahatme et al (US 2020/0402602) in view of Song (US 2015/0077279) and Kim (US 2020/0013440).
For claim 1, Mahatme teaches a method, comprising: 
providing a toggle signal (output of 202, 210, 218…226, Figure 2) over a plurality of clock cycles (as understood by examination of Figure 3) to a delay chain (each oscillator of Figure 2 may be implemented as a ring oscillator which inherently comprises a delay chain, [0012]);
capturing logic values from the plurality of delay elements (via counters of Figure 2, [0013]) to provide a digitized representation of a delay value during a sampling period (as understood by examination of Figures 2 and 3); 
converting the digitized representation of the delay value into a numerical measurement result for the sampling period (output of counters of Figure 2, [0013]); 
evaluating the numerical measurement result against a reference value to determine if a difference between the numerical measurement result and reference value exceeds a programmable margin (a number of glitches meet a particular profile criteria within a predetermined amount of time, [0027]); and 
generating an output error signal if the difference between the numerical measurement result and reference value exceeds the programmable margin (disabling peripherals and debugging port access, [0025]).
Mahatme fails to distinctly disclose:
providing a toggle signal over a plurality of clock cycles to a delay chain comprising a configurable initial delay circuit and a plurality of delay elements formed with standard logic cells and connected to a monitored line; 
capturing logic values from the plurality of delay elements in a corresponding plurality of capture flops to provide a digitized representation of a delay value during a sampling period
However, Song teaches:
providing a toggle signal (START, Figure 3) over a plurality of clock cycles to a delay chain (300) comprising a configurable initial delay circuit (310-1) and a plurality of delay elements formed with standard logic cells (first delay element: 310-1, second delay element: 310-2…310-m, third delay element: 310-m+1…310-N);
capturing logic values from the plurality of delay elements in a corresponding plurality of capture flops (320) to provide a digitized representation of a delay value during a sampling period (from START to STOP).
It is further noted that Song teaches that 300 is a gated oscillator ([0033]), 320 are sampling flip-flops ([0035]) which provide input signals to XNOR gate 340 for generating a clock (CNT_CLK) for a counter (350).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Mahatme’s gated oscillators (e.g., 204 and 206) using Song’s gated oscillator (300) and Mahatme’s counters (e.g., 208) using Song’s sampling flip-flops, XNOR gate and counter (320, 340, 350) since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  Furthermore, the said combination relates only to a specific-for-broad substitution, i.e., 
The combination of Mahatme and Song fails to teach:
the plurality of delay elements connected to a monitored line, where the initial delay circuit is configured with a trim setting to impose an initial delay to compensate for process variations.
However, Kim teaches a process, voltage and temperature (PVT) compensation of a delay circuit (Abstract and Figure 1) for a monitored line (ECLK of Figure 6, [0062]) wherein the delay circuit is configured with a trim setting (CODE<1:2>).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Song’s delay elements 310-2 to 310-N using Kim’s PVT compensated delay circuit in order to provide PVT compensation.  Furthermore, said combination would have been obvious since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
For claim 2, Mahatme as modified by Song and Kim teaches all of the limitations of claim 1 as cited above and Kim further teaches:
the monitored line comprises an internal bus, I/O port, or power supply or reset line of a data processing system (IN of Figure 1, ECLK of Figure 6).
For claim 4
monitoring the numerical measurement results for a maximum measurement value and minimum measurement value during the sampling period ([0025]-[0027]); and 
computing an updated reference value (multiple voltage thresholds) by averaging the reference value with the maximum measurement value and minimum measurement value after a predetermined number of clock cycles for use in evaluating the numerical measurement result against the updated reference value in a subsequent sampling period (as understood by examination of the Figures and by [0025]-[0027]).
For claim 5, Mahatme as modified by Song and Kim teaches all of the limitations of claim 4 as cited above and Mahatme further teaches:
where computing the updated reference value comprises applying a programmable weight to the reference value (number of allowable entries exceeding predetermined threshold, [0025]).
For claim 6, Mahatme as modified by Song and Kim teaches all of the limitations of claim 1 as cited above and Kim further teaches:
adapting the reference value over a plurality of sampling periods to compensate for temperature effects on the numerical 15measurement result (Kim’s delay circuit compensates for temperature effects as discussed above).
For claim 7, Mahatme as modified by Song and Kim teaches all of the limitations of claim 1 as cited above but fails to teach those of claim 6.  It is noted that Mahatme teaches a programmable margin (i.e. profile criteria, [0025]-[0027]) but fails to teach how this margin is determined.
However, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to set Mahatme’s programmable margin as 
For claim 8, Mahatme as modified by Song and Kim teaches all of the limitations of claim 1 as cited above and the combination of Mahatme, Song and Kim further teaches:
the initial delay circuit, the plurality of delay elements, and the plurality of capture flops are formed with standard digital logic cells which are connected to capture the digitized representation of a delay value in response to an internal or localized voltage glitch which is induced by electro-magnetic fault injection techniques (as understood by the combination of references as discussed in the rejection of claim 1).
For claim 9, Mahatme teaches a processing system, comprising: 
a measurement hardware unit (all AND gates and oscillators of Figure 2) formed with standard logic cells and connected to a monitored line (103), the measurement hardware unit comprising a configurable initial delay circuit (204), a plurality of delay elements (each oscillator of Figure 2 may be implemented as a ring oscillator which inherently comprises a delay chain, [0012]), 
a digital converter hardware unit (output of counters of Figure 2, [0013]); connected to convert the digitized representation of the delay value into a numerical measurement result for the sampling period (as understood by examination of Figures 2 and 3); and 
an error detection unit connected to generate an output error signal (disabling peripherals and debugging port access, [0025]) if a difference between the numerical measurement result and a reference value exceeds a programmable margin indicating a positive or negative glitch on the monitored line (a number of glitches meet a particular profile criteria within a predetermined amount of time, [0027])
Mahatme fails to distinctly disclose:
a plurality of capture flops, where the initial delay circuit imposes an initial delay to compensate for process variations, and where the plurality of capture flops is connected to capture logic values from the plurality of delay elements to provide a digitized representation of a delay value during a sampling period;  
However, Song teaches:
providing a toggle signal (START, Figure 3) over a plurality of clock cycles to a delay chain (300) comprising a configurable initial delay circuit (310-1) and a plurality of delay elements formed with standard logic cells (310-2 to 310-N)
capturing logic values from the plurality of delay elements in a corresponding plurality of capture flops (320) to provide a digitized representation of a delay value during a sampling period (from START to STOP).
It is further noted that Song teaches that 300 is a gated oscillator ([0033]), 320 are sampling flip-flops ([0035]) and 340 generates a counter clock (CNT_CLK) for a counter (350) based on the sampling flip-flops ([0052]).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Mahatme’s gated oscillators (e.g., 204 and 206) using Song’s gated oscillator and Mahatme’s counters (e.g., 208) using Song’s 
The combination of Mahatme and Song fails to teach:
the plurality of delay elements connected to a monitored line, where the initial delay circuit is configured with a trim setting to impose an initial delay to compensate for process variations.
However, Kim teaches a process, voltage and temperature (PVT) compensation of a delay circuit (Abstract and Figure 1) for a monitored line (ECLK of Figure 6, [0062]) wherein the delay circuit is configured with a trim setting (CODE<1:2>).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Song’s delay elements 310-2 to 310-N using Kim’s PVT compensated delay circuit in order to provide PVT compensation.  Furthermore, said combination would have been obvious since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
For claim 10
the monitored line comprises an internal bus, I/O port, or power supply or reset line of a data processing system (IN of Figure 1, ECLK of Figure 6).
For claim 12, Mahatme as modified by Song and Kim teaches all of the limitations of claim 9 as cited above and Mahatme further teaches:
a detection hardware unit connected to monitor the numerical measurement results for a maximum measurement value and minimum measurement value during the sampling period ([0025]-[0027]); and 
a reference handling hardware unit connected to compute an updated reference value (multiple voltage thresholds) by averaging the reference value with the maximum measurement value and minimum measurement value after a predetermined number of clock cycles for use in evaluating the numerical measurement result against the updated reference value in a subsequent sampling period as understood by examination of the Figures and by [0025]-[0027]).
For claim 13, Mahatme as modified by Song and Kim teaches all of the limitations of claim 12 as cited above and Mahatme further teaches:
where the reference handling hardware unit computes the updated reference value comprises applying a programmable weight to the reference value (number of allowable entries exceeding predetermined threshold, [0025]).
For claim 14, Mahatme as modified by Song and Kim teaches all of the limitations of claim 9 as cited above and Kim further teaches:
a reference handling hardware unit connected to adapt the reference value over a plurality of sampling periods to compensate for temperature effects on the numerical 15measurement result (Kim’s delay circuit compensates for temperature effects as discussed above).
For claim 15, Mahatme as modified by Song and Kim teaches all of the limitations of claim 9 as cited above but fails to teach those of claim 15.  It is noted that Mahatme teaches a programmable margin (i.e. profile criteria, [0025]-[0027]) but fails to teach how this margin is determined.
However, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to set Mahatme’s programmable margin as greater than half of a difference measure between a minimum and maximum value since it has been held that where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 16, Mahatme teaches an integrated circuit (IC) System-on-Chip (SoC) device ([0002]), comprising: 
a monitored line (103); 
a digital measurement unit formed with standard cells comprising:  
a toggle signal generator for generating a toggle signal (output of 202, 210, 218…226, Figure 2), 
a delay line (each oscillator of Figure 2 may be implemented as a ring oscillator which inherently comprises a delay line, [0012]) comprising a plurality of delay elements connected to measure a glitch-induced delay in the delayed toggle signal, 
a digital converter unit connected to convert the digitized representation of the glitch-induced delay into a numerical measurement result for the sampling period (output of counters of Figure 2, [0013]); and 
an error detector configured to apply digital post-processing to the numerical measurement result for generating an error signal (disabling peripherals and debugging port access, [0025]) if a difference between the numerical measurement result and a computed reference value exceeds a programmable margin (a number of glitches meet a particular profile criteria within a predetermined amount of time, [0027]).
Mahatme fails to distinctly disclose:
an initial delay circuit connected to generate a delayed toggle signal by imposing an initial delay on the toggle signal to compensate for process variations in the fabrication of the SoC device, 
a plurality of capture devices connected to capture logic values from the plurality of delay elements.
However, Song teaches:
providing a toggle signal (START, Figure 3) over a plurality of clock cycles to a delay chain (300) comprising a configurable initial delay circuit (310-1) and a plurality of delay elements formed with standard logic cells (310-2 to 310-N)
capturing logic values from the plurality of delay elements in a corresponding plurality of capture flops (320) to provide a digitized representation of a delay value during a sampling period (from START to STOP).
It is further noted that Song teaches that 300 is a gated oscillator ([0033]), 320 are sampling flip-flops ([0035]) and 340 generates a counter clock (CNT_CLK) for a counter (350) based on the sampling flip-flops ([0052]).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Mahatme’s gated oscillators (e.g., 204 and 206) using Song’s gated oscillator and Mahatme’s counters (e.g., 208) using Song’s sampling flip-flops and counter since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  Furthermore, the said combination relates only to a specific-for-broad substitution, i.e., any person having ordinary skill in the art would have easily recognized that the generic boxes labeled "oscillator" and “counter” in Mahatme’s Fig. 2 suggests that any well-known oscillator and counter circuitry can/should be used to implement this generic box. Note the recent Supreme Court holding in KSR v. Teleflex Inc., 82 USPQ2d 1385 (2007) which supports such a finding of obviousness here.
The combination of Mahatme and Song fails to teach:
the initial delay circuit connected to generate a delayed toggle signal by imposing an initial delay on the toggle signal to compensate for process variations in the fabrication of the SoC device.
However, Kim teaches a process, voltage and temperature (PVT) compensation of a delay circuit (Abstract and Figure 1) for a monitored line (ECLK of Figure 6, [0062]) wherein the delay circuit is configured with a trim setting (CODE<1:2>).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Song’s delay elements 310-2 to 310-N using 
For claim 17, Mahatme as modified by Song and Kim teaches all of the limitations of claim 16 as cited above and Kim further teaches:
the initial delay circuit is configured with a trim setting to set the initial delay setting to compensate for process variations (as discussed in the rejection of claim 16 above).
For claim 18, Mahatme as modified by Song and Kim teaches all of the limitations of claim 16 as cited above and Kim further teaches:
the error detector is configured to modify the computed reference value (multiple voltage thresholds) over a plurality of sampling periods ([0025]-[0027]) to compensate for temperature effects on the numerical measurement result (Kim’s delay circuit compensates for temperature effects as discussed above).
For claim 20, Mahatme as modified by Song and Kim teaches all of the limitations of claim 16 as cited above and Kim further teaches:
a min/max detector connected to monitor the numerical measurement results for a maximum measurement value and minimum measurement value during the sampling period ([0025]-[0027]); and 
a reference handling hardware unit connected to compute an updated reference value (multiple voltage thresholds) by averaging the computed reference value with the maximum measurement value and minimum measurement value after a predetermined number of clock cycles for use in evaluating the numerical measurement result against the updated reference value in a subsequent sampling period (as understood by examination of the Figures and by [0025]-[0027]).
Allowable Subject Matter
Claims 3, 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849